DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed on 30 November 2018, have been approved.

Petition Decision
The petition to withdraw holding of abandonment was granted on 28 August 2020. Applicant did not have access to the Office Action dated 27 June 2019. In light of compact prosecution, Examiner called Applicant with preliminary amendments to the specification. Applicant authorized the amendments and this Notice of Allowance was issued. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment Authorized
Authorization for this Examiner's amendment was given in a telephone interview with Hans Hansen on 11 March 2021.

Amendment to the Disclosure
 The specification dated 30 November 2018, has been amended as follows:
A.	 Page 2, lines 22-23, “The male parent has” has been amended to--All of the potential male parents have--. 
B.	Page 3, line 2, “’Leading Lady Lilac’” has been amended to --‘Leading Lady Orchid’--.
C.	Page 3, line 18, “shows a close-up of the flower of the new plant.” has been amended to --shows the habit of the new plant in flower.--.
D.	Page 3, line 19, “shows the habit of the new plant in flower.” has been amended to --shows a close-up of the flower of the new plant.--.   

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

The claim is deemed free of the prior art given the failure of the prior art to disclose that the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available 

In addition, the specification provides as complete a botanical description as reasonably possible of the claimed plant. The completeness of the description is sufficient to distinguish this new plant from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on Monday-Friday 8am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/Examiner, Art Unit 1661      


/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661